 

 

Case 20-10343-LSS Doc 4494 Filed 05/18/21 Page1of4

| FILED
Alustice tues Seloce S:lversteneemay 18 AM 9: 34
SA SealLruptey Case us pancheRk
B74 Manet Unect Cote Voc Telcr OF DEL Waa
Wilmington SE 19801

RES Chain Numler SA.

Mes 10, Wat

ha Auski Siluastein

As nphed {his is a acrenence fy BGA Bonknuptey
Case. My Claw Numaee being cr

\ Really inks me Yhel Khe ROA Aad (nat ford

Kycunanct Keech 4) (sade Wook my Claim. This ony ES
Wy Shaw BSA tent Really Lryiay to Anke ecg fy
Acie Neglect Kad ARNG GRELGIONS Nowend N ue And NY
NORE dong People They need do own up jo there
WAC ws but Vrwand 's he [ving head to xe that we
AS eogle Kooks act aS Veny Qeod desuld |

N hun Chuang Wy (eh (pa Wow + Whe Mout
XD ane Lge wn KA Wow A ec ed we Yor Xe
kesh 3} my Uh including his pacstec Ni sd Sertenté,

uc ca Abrus Recline Loca Mend And
Sey Sealer Neral men OR Several deans bnd Come
Sy Qubs wit Sa Nucl iN MN (de, nclubi \\ow X
subcre & “Xtom & Dis dagia live beak Ly wr AS A

= Pree \-

RK

2
Case 20-10343-LSS Doc 4494 Filed 05/18/21 Page 2of4

©
direct Regal Ng whet wy Dune | deader did o ME pad (vet
NG TRE

whe, Ghe Aodk me into Ye vxwds 4o heli gather lene,
Hats, etc. Noth K Move. Whe & bal {p ee she ld

id WAL

 

i \ Dw Mig oA Wu

Jo} ME
Mout Loss fo Cat A, _ Qi Mauded my Mea ws

 
 

 

Case 20-10343-LSS Doc 4494 Filed 05/18/21 Page 3of4

Adah Ac(l MIYAKE We Ould Keep Woig Ais had A

wou ld (et Sec ia| PRive ledges (Scout landges,, honaks Ri2es,ch.)
MAGA Kroes why we had to Cees Haings A

Cecnet | loud J id AAG ‘Yor Al nok K Year Evel

a

   
 
  

 

    

    

      

Was Ag luge ca SWUKS | This AMuLE
Steved With me CAUAL 9G alot ot Seoublé cr my
al Relationships. Ad get Rayidit had have
be RAWAL haicty 3 Yel Q WAL entitled 0 SEX
ROMA Qs Wen, -
: The iskssoc ition. Ke ot Coming ufi. q Sunned to
Atuas And rleotel “Tor Combet at Yonge . X werk
Abaough Haas oy Kacat reuks and ye ls lead ing Me ov
this Sil dear a) k Ni stew St-cleace, All| heg inning
with “~\edt Ucay al SeYual Assault by %y
Scout (Laher in Xhe woods.
Ty Qrye Com fy QR$s with eveey Lung, of
‘Teel BSA ques ME Mad Ohece The Respect o}
Saking es gorsilai(ity Aud Qiuiag KS something yw
Prymerk fo Nelp made one Veo a Gk{e 44
Creieh. OO not ba hem at aud o\ flog A My
Kin $y Chea WAY. Wid then Kwunt alle , KE
We Ue AL ltt rctountallé Qe what We've dun€
pre 5-
Case 20-10343-LSS Doc 4494 Filed 05/18/21 Page 4of4

As w Resull o yt Nbysk Ur U4.
Thank fu Not Lu the fiat {) Read 1hi5, pad

Km sotgy 9 Qive af

in Kay WY

Lil

deb oh Embarnare d Yorn
Regaads rad est ous

 

 

 

 
